CONFIDENTIAL TREATMENT REQUESTED
Exhibit 10.6
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Security Agreement”) is executed as of
April 14, 2010, by Irvine Sensors Corporation, a Delaware corporation
(“Debtor”), whose address is 3001 Red Hill Avenue, Building 4, Suite 108, Costa
Mesa, California 92626, and Timothy Looney (“Secured Party”), whose address is
set forth on Exhibit C.
RECITALS
     A. Debtor has executed that certain Secured Promissory Note of even date
herewith (the “Note”), in the principal amount of $2,500,000, payable to the
order of Secured Party.
     B. This Security Agreement is integral to the transactions contemplated by
the Note, and the execution and delivery hereof are conditions precedent to
Secured Party’s willingness to accept the Note and extend credit under the Note.
     ACCORDINGLY, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor and Secured Party hereby
agree as follows:
     1. REFERENCE TO LOAN DOCUMENTS. This Security Agreement is one of the “Loan
Documents” referred to in the Note.
     2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context
hereof otherwise requires, each term defined in either of the Note or in the UCC
is used in this Security Agreement with the same meaning; provided that, if the
definition given to such term in the Note conflicts with the definition given to
such term in the UCC, the Note definition shall control to the extent legally
allowable; and if any definition given to such term in Chapter 9 of the UCC
conflicts with the definition given to such term in any other chapter of the
UCC, the Chapter 9 definition shall prevail. As used herein, the following terms
have the meanings indicated:
     Collateral has the meaning set forth in Section 4 hereof.
     Collateral Obligor means any person or entity obligated with respect to any
of the Collateral, whether as an account debtor, obligor on an instrument,
issuer of securities, or otherwise.
     Copyrights has the meaning set forth in Section 4 hereof.
     Intellectual Property has the meaning set forth in Section 4 hereof.
     Obligation means, collectively, all indebtedness, liabilities, and
obligations of Debtor to Secured Party arising under the Note and the other Loan
Documents. The Obligation shall include, without limitation, future, as well as
existing, indebtedness, liabilities, and obligations owed by Debtor to Secured
Party arising under the Note and the other Loan Documents.
     Patents has the meaning set forth in Section 4 hereof.
     Permitted Liens means the liens and security interests permitted by the
Note.

 



--------------------------------------------------------------------------------



 



     Security Interest means the security interest granted and the pledge and
assignment made under Section 3 hereof.
     Trademarks has the meaning set forth in Section 4 hereof.
     UCC means the Uniform Commercial Code, including each such provision as it
may subsequently be renumbered, as enacted in the State of California or other
applicable jurisdiction, as amended at the time in question.
     3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligation when due, Debtor hereby grants to Secured Party a
Security Interest in all of Debtor’s rights, titles, and interests in and to the
Collateral and pledges, collaterally transfers, and assigns the Collateral to
Secured Party, all upon and subject to the terms and conditions of this Security
Agreement. Such Security Interest is granted and pledge and assignment are made
as security only and shall not subject Secured Party to, or transfer or in any
way affect or modify, any obligation of Debtor with respect to any of the
Collateral or any transaction involving or giving rise thereto. If the grant,
pledge, or collateral transfer or assignment of any specific item of the
Collateral is expressly prohibited by any contract or by law, then the Security
Interest created hereby nonetheless remains effective to the extent allowed by
such contract, the UCC or other applicable laws, but is otherwise limited by
that prohibition.
     4. COLLATERAL. As used herein, the term “Collateral” means the following
items and types of property, wherever located, now owned or in the future
acquired by Debtor, and all proceeds and products thereof, and any substitutes
or replacements therefor:
          (a) All personal property and fixture property of every kind and
nature including, without limitation, all accounts, chattel paper (whether
tangible or electronic), goods (including inventory, equipment, and any
accessions thereto), software, instruments, investment property, documents,
deposit accounts, money, commercial tort claims, letters of credit or
letter-of-credit rights, supporting obligations, tax refunds, and general
intangibles (including payment intangibles);
          (b) (i) All copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of Debtor, including, without
limitation, all of Debtor’s right, title, and interest in and to all copyrights
registered in the United States Copyright Office or anywhere else in the world
and also including, without limitation, the copyrights set forth on Exhibit B;
(ii) all renewals, extensions, and modifications thereof; (iii) all income,
licenses, royalties, damages, profits, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, or future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (the “Copyrights”);
          (c) (i) All patents, patent applications, patent licenses, and
patentable inventions of Debtor, including, without limitation, registrations,
recordings, and applications thereof in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any state
thereof or any other country or any political subdivision thereof, including,
without limitation, those set forth on Exhibit B, and all of the inventions and
improvements described and claimed therein; (ii) all continuations, divisions,
renewals, extensions, modifications, substitutions, reexaminations,
continuations-in-part, or reissues of any of the foregoing; (iii) all income,
royalties, profits, damages, awards, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, and future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to

 



--------------------------------------------------------------------------------



 



any of the foregoing throughout the world; in each case, whether now owned or
hereafter acquired by Debtor (the “Patents”);
          (d) (i) All trademarks, trademark licenses, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos, other business
identifiers, all registrations, recordings, and applications thereof, including,
without limitation, registrations, recordings, and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, including, without limitation, those set forth on
Exhibit B; (ii) all reissues, extensions, and renewals thereof; (iii) all
income, royalties, damages, and payments now or hereafter relating to or payable
under any of the foregoing, including, without limitation, damages or payments
for past or future infringements of any of the foregoing; (iv) the right to sue
for past, present, and future infringements of any of the foregoing; (v) all
rights corresponding to any of the foregoing throughout the world; and (vi) all
goodwill associated with and symbolized by any of the foregoing, in each case,
whether now owned or hereafter acquired by Debtor (the “Trademarks”, and
collectively with the Copyrights and the Patents, the “Intellectual Property”);
          (e) All present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
          (f) All present and future accounts, contract rights, general
intangibles, chattel paper, documents, instruments, cash and noncash proceeds,
and other rights arising from or by virtue of, or from the voluntary or
involuntary sale or other disposition of, or collections with respect to, or
insurance proceeds payable with respect to, or proceeds payable by virtue of
warranty or other claims against the manufacturer of, or claims against any
other person or entity with respect to, all or any part of the Collateral
heretofore described in this clause or otherwise; and
          (g) All present and future security for the payment to Debtor of any
of the Collateral described above and goods which gave or will give rise to any
such Collateral or are evidenced, identified, or represented therein or thereby.
     The description of the Collateral contained in this Section 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement. Furthermore, notwithstanding any
contrary provision, Debtor agrees that, if, but for the application of this
paragraph, granting a Security Interest in the Collateral would constitute a
fraudulent conveyance under 11 U.S.C. § 548 or a fraudulent conveyance or
transfer under any state fraudulent conveyance, fraudulent transfer, or similar
law in effect from time to time (each a “fraudulent conveyance”), then the
Security Interest remains enforceable to the maximum extent possible without
causing such Security Interest to be a fraudulent conveyance, and this Security
Agreement is automatically amended to carry out the intent of this paragraph.
For the sake of clarity, the Debtor and Secured Party acknowledge and agree that
Collateral does not include the interests owned by Optex 1, Inc. in certain
Intellectual Property that is co-owned by Optex 1, Inc. and Debtor.
     5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Secured Party as of the date hereof that:
          (a) Loan Documents. Certain representations and warranties in the Loan
Documents are applicable to it or its assets or operations, and each such
representation and warranty is true and correct.

 



--------------------------------------------------------------------------------



 



          (b) Binding Obligation/ Perfection. This Security Agreement creates a
legal, valid, and binding Security Interest in and to the Collateral in favor of
Secured Party and enforceable against Debtor except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally, and
except for judicial limitations on the enforcement of the remedy of specific
performance and other equitable remedies. For Collateral in which the Security
Interest may be perfected by the filing of Financing Statements, once those
Financing Statements have been properly filed in the jurisdiction described on
Exhibit A hereto, the Security Interest in that Collateral will be fully
perfected, subject only to Permitted Liens. Other than the Financing Statements
and with respect to this Security Agreement, there are no other financing
statements or control agreements covering any Collateral, other than those
evidencing Permitted Liens. The creation of the Security Interest does not
require the consent of any person or entity that has not been obtained.
          (c) Debtor Information. Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Exhibit A hereto.
          (d) Location/ Fixtures. (i) Debtor’s place of business and chief
executive office is where Debtor is entitled to receive notices hereunder; the
present and foreseeable location of Debtor’s books and records concerning any of
the Collateral that is accounts is as set forth on Exhibit A hereto, and the
location of all other Collateral, including, without limitation, Debtor’s
inventory and equipment is as set forth on Exhibit A hereto; and, except as
noted on Exhibit A hereto, all such books, records, and Collateral are in
Debtor’s possession.
          (e) Governmental Authority. No authorization, approval, or other
action by, and no notice to or filing with, any governmental authority is
required for the pledge by Debtor of the Collateral pursuant to this Security
Agreement or for the execution, delivery, or performance of this Security
Agreement by Debtor.
          (f) Liens. Debtor owns all existing Collateral free and clear of all
liens, except Permitted Liens.
          (g) Intellectual Property.
     (i) All of Debtor’s interests in the Debtor’s issued Patents, Patent
applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications are identified on Exhibit B hereto (the
“Registered IP”).
     (ii) Debtor is the owner of the Registered IP included in the Collateral,
free and clear of any liens other than (A) any Permitted Liens or (B) any
licenses permitted by Section 8(c).
     6. COVENANTS. Until the Obligation is paid and performed in full, Debtor
covenants and agrees with Secured Party that Debtor will:
          (a) Loan Documents. (i) In all material respects, comply with,
perform, and be bound by all covenants and agreements in the Loan Documents that
are applicable to it, its assets, or its operations, each of which is hereby
ratified and confirmed.
          (b) Information/Record of Collateral. Maintain, at the place where
Debtor is entitled to receive notices under the Loan Documents, a current record
of where all material Collateral is located,
          

 



--------------------------------------------------------------------------------



 




permit representatives of Secured Party at any time, upon reasonable prior
written notice during normal business hours to inspect and make abstracts from
such records (provided, that so long as no Default exists, Secured Party shall
conduct such inspections no more frequently than annually), and furnish to
Secured Party, at such intervals as Secured Party may reasonably request, such
documents, lists, descriptions, certificates, and other information as may be
reasonably necessary or proper to keep Secured Party informed with respect to
the identity, location, and status of the Collateral.
          (c) Exhibits. Notwithstanding any other provision herein, Debtor’s
failure to describe any Collateral required to be listed on any exhibit hereto
shall not impair Secured Party’s Security Interest therein.
          (d) Obligations. Notwithstanding anything contained herein to the
contrary, (i) Debtor shall remain liable under the contracts, agreements,
documents, and instruments included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Security Agreement had not been executed, and (ii) unless and
until Secured Party forecloses thereon and becomes the owner thereof pursuant to
the exercise of its remedies hereunder, Secured Party shall not have any
liability or obligation under any of such contracts, agreements, documents and
instruments, and Secured Party shall not be obligated to perform any of the
obligations or duties of Debtor thereunder or to take any action to collect or
enforce any claim for payment assigned thereunder.
          (e) Notices. (i) Except as may be otherwise expressly permitted under
the terms of the Loan Documents, promptly notify Secured Party of (A) any claim,
action, or proceeding affecting title to all or any of the Collateral or the
Security Interest; (B) any material damage to or loss of any material
Collateral, and (C) the occurrence of any other event or condition (including,
without limitation, matters as to lien priority) that could have a material
adverse effect on the Collateral (taken as a whole) or the Security Interest
created hereunder; and (ii) give Secured Party thirty (30) days written notice
before any proposed (A) relocation of its principal place of business or chief
executive office, (B) change of its name or identity; (C) relocation of the
place where its books and records concerning its accounts are kept;
(D) relocation of any Collateral (other than delivery of inventory in the
ordinary course of business to third party contractors for processing and sales
of inventory in the ordinary course of business or as permitted by the Loan
Documents) to a location not described on the attached Exhibit A, and (E) change
of its jurisdiction of organization or organizational identification number, as
applicable. Prior to making any of the changes contemplated in clause (ii)
preceding, Debtor shall execute and deliver all such additional documents and
perform all additional acts as Secured Party may reasonably request in order to
continue or maintain the existence and priority of the Security Interest in all
of the Collateral.
          (f) Further Assurances. At Debtor’s expense and Secured Party’s
request (i) after a Default, file or cause to be filed such applications and
take such other actions as Secured Party may reasonably request to obtain the
consent or approval of any governmental authority to Secured Party’s rights
hereunder, including, without limitation, the right to sell all the Collateral
upon a Default without additional consent or approval from such governmental
authority (and, because Debtor agrees that Secured Party’s remedies at law for
failure of Debtor to comply with this provision would be inadequate and that
such failure would not be adequately compensable in damages, Debtor agrees that
its covenants in this provision may be specifically enforced); (ii) from time to
time, either before or after a Default, promptly execute and deliver to Secured
Party all such other assignments, certificates, supplemental documents, and
financing statements, and do all other acts or things as Secured Party may
reasonably request in order to more fully create, evidence, perfect, continue,
and preserve the priority of the Security Interest and to carry out the
provisions of this Security Agreement; and (iii) either before or after a
Default, pay all filing fees in connection with any financing, continuation, or
termination statement or other instrument with respect to the Security Interest.

 



--------------------------------------------------------------------------------



 



          (g) Encumbrances. Not create, permit, or suffer to exist, and shall
defend the Collateral against, any lien or other encumbrance on the Collateral
other than Permitted Liens, and shall defend Debtor’s rights in the Collateral
and Secured Party’s Security Interest in, the Collateral against the claims and
demands of all persons or entities except those holding or claiming Permitted
Liens. Debtor shall do nothing to impair the rights of Secured Party in the
Collateral.
          (h) Collection of Accounts. In accordance with prudent business
practices, endeavor to collect or cause to be collected from each account debtor
under its accounts, as and when due, any and all amounts owing under such
accounts.
          (i) Intellectual Property.
     (i) Give Secured Party prompt written notice if Debtor shall obtain rights
to or become entitled to the benefit of any additional issued patents,
registered trademarks or registered copyrights (or makes application therefor)
that are not identified on Exhibit B hereto;
     (ii) If a Default exists, use its reasonable efforts to obtain any
consents, waivers, or agreements necessary to enable Secured Party to exercise
its rights and remedies with respect to the Intellectual Property.
     (iii) Not transfer, assign or otherwise dispose of any of the Intellectual
Property included in the Collateral except as permitted in the Note.
     7. DEFAULT; REMEDIES. If a Default exists, Secured Party may, at its
election (but subject to the terms and conditions of the Loan Documents),
exercise any and all rights available to a secured party under the UCC, in
addition to any and all other rights afforded by the Loan Documents, at law, in
equity, or otherwise, including, without limitation, (a) requiring Debtor to
assemble all or part of the Collateral and make it available to Secured Party at
a place to be designated by Secured Party which is reasonably convenient to
Debtor and Secured Party, (b) surrendering any policies of insurance on all or
part of the Collateral and receiving and applying the unearned premiums as a
credit on the Obligation, (c) applying by appropriate judicial proceedings for
appointment of a receiver for all or part of the Collateral (and Debtor hereby
consents to any such appointment), and (d) applying to the Obligation any cash
held by Secured Party under this Security Agreement.
          (a) Notice. Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made, shall be sent to Debtor and to any other person or entity entitled to
notice under the UCC; provided that, if any of the Collateral threatens to
decline speedily in value or is of the type customarily sold on a recognized
market, Secured Party may sell or otherwise dispose of the Collateral without
notification, advertisement, or other notice of any kind. It is agreed that
notice sent or given not less than five Business Days prior to the taking of the
action to which the notice relates is reasonable notification and notice for the
purposes of this subparagraph.
          (b) Condition of Collateral; Warranties. Secured Party has no
obligation to clean-up or otherwise prepare the Collateral for sale. Secured
Party may sell the Collateral without giving any warranties as to the
Collateral. Secured Party may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 



--------------------------------------------------------------------------------



 



          (c) Compliance with Other Laws. Secured Party may comply with any
applicable state or federal laws in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
          (d) Application of Proceeds. Secured Party shall apply the proceeds of
any sale or other disposition of the Collateral under this Section 7 in the
following order: first, to the payment of all expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligation); second, toward
repayment of amounts expended by Secured Party under Section 8; and third,
toward payment of the balance of the Obligation in the order and manner as
Secured Party determines in its sole discretion. Any surplus remaining shall be
delivered to Debtor or as a court of competent jurisdiction may direct. If the
proceeds are insufficient to pay the Obligation in full, then Debtor shall
remain liable for any deficiency.
     (e) Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by the Secured Party, and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of the sale.
     8. OTHER RIGHTS OF SECURED PARTY.
          (a) Performance. If Debtor fails to pay when due all taxes on any of
the Collateral in the manner required by the Loan Documents, or fails to
preserve the priority of the Security Interest in any of the Collateral, or
fails to keep the Collateral insured as required by the Loan Documents, or
otherwise fails to perform any of its obligations under the Loan Documents with
respect to the Collateral, then Secured Party may, at its option, but without
being required to do so, and upon prior written notice to Debtor if no Default
otherwise exists, pay such taxes, prosecute or defend any suits in relation to
the Collateral, or insure and keep insured the Collateral in any amount deemed
appropriate by Secured Party, or take all other action which Debtor is required,
but has failed or refused, to take under the Loan Documents. Any sum which may
be expended or paid by Secured Party under this subparagraph (including, without
limitation, court costs and reasonable attorneys’ fees) shall be payable by
Debtor to Secured Party upon demand and shall be part of the Obligation.
          (b) Collection. If a Default exists and upon written notice from
Secured Party, each Collateral Obligor with respect to any payments on any of
the Collateral (including, without limitation, insurance proceeds payable by
reason of loss or damage to any of the Collateral) is hereby authorized and
directed by Debtor to make payment directly to Secured Party, regardless of
whether Debtor was previously making collections thereon. Until such notice is
given, Debtor is authorized to retain and expend all payments made on
Collateral. If a Default exists, Secured Party shall have the right in its own
name or in the name of Debtor to compromise or extend time of payment with
respect to all or any portion of the Collateral for such amounts and upon such
terms as Secured Party may determine; to demand, collect, receive, receipt for,
sue for, compound, and give acquittances for any and all amounts due or to
become due with respect to Collateral; to take control of cash and other
proceeds of any Collateral; to endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, or other evidences of payment on
Collateral that may come into the possession of Secured Party; to sign the name
of Debtor on any invoice or bill of lading relating to any Collateral, on any
drafts against Collateral Obligors or other persons or entities making payment
with respect to Collateral, on assignments and verifications of accounts or
other Collateral and on notices to Collateral Obligors making payment with
respect to Collateral; to send requests for verification of obligations to any
Collateral Obligor; and to do all other acts and things necessary to carry out
the intent of this Security Agreement. If a Default exists and any Collateral
Obligor fails or refuses to make payment on any Collateral when due, Secured
Party is

 



--------------------------------------------------------------------------------



 



authorized, in its sole discretion, either in its own name or in the name of
Debtor, to take such action as Secured Party shall deem appropriate for the
collection of any amounts owed with respect to Collateral or upon which a
delinquency exists. Regardless of any other provision hereof, however, Secured
Party shall never be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral, nor shall it be under any duty whatsoever to anyone except Debtor to
account for funds that it shall actually receive hereunder.
          (c) Intellectual Property. For purposes of enabling Secured Party to
exercise its rights and remedies under this Security Agreement and enabling
Secured Party and its successors and assigns to enjoy the full benefits of the
Collateral, Debtor hereby grants to Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to Debtor)
to use, license, or sublicense any of Debtor’s rights in the Intellectual
Property to the extent such rights are transferable but only during such time as
a Default exists. During the existence of a Default, Debtor shall provide
Secured Party with reasonable access to all media in which any of the
Intellectual Property may be recorded or stored and all computer programs used
for the completion or printout thereof. This license shall also inure to the
benefit of all successors, assigns, and transferees of Secured Party. If a
Default exists, Secured Party may require that Debtor assign all of its right,
title, and interest in and to the Intellectual Property or any part thereof to
Secured Party or such other person or entity as Secured Party may designate
pursuant to documents satisfactory to Secured Party. If no Default exists, then
Debtor shall have the exclusive right and license to use the Intellectual
Property in the ordinary course of business and the exclusive right to grant to
other persons or entities licenses and sublicenses with respect to the
Intellectual Property.
          (d) Use and Operation of Collateral. Should any Collateral come into
the possession of Secured Party while a Default exists, Secured Party may use or
operate such Collateral for the purpose of preserving it or its value pursuant
to the order of a court of appropriate jurisdiction or in accordance with any
other rights held by Secured Party in respect of such Collateral. Debtor
covenants to promptly reimburse and pay to Secured Party, at Secured Party’s
request, the amount of all reasonable expenses (including, without limitation,
the cost of any insurance and payment of taxes or other charges) incurred by
Secured Party in connection with its custody and preservation of Collateral, and
all such expenses, costs, taxes and other charges shall be payable by Debtor to
Secured Party upon demand and shall become part of the Obligation. However, the
risk of accidental loss or damage to, or diminution in value of, Collateral is
on Debtor, and Secured Party shall have no liability whatever for failure to
obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to
Collateral that is in the possession of Secured Party, Secured Party shall have
no duty to fix or preserve rights against prior parties to such Collateral and
shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall be liable only to account to
Debtor for what it may actually collect or receive thereon. The provisions of
this subparagraph are only applicable during the existence of a Default.
          (e) Power of Attorney. Debtor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of Debtor or in its own name, while a Default exists, to
take any and all action and to execute any and all documents and instruments
which Secured Party at any time and from time to time deems necessary or
desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, Debtor hereby gives Secured Party the
power and right on behalf of Debtor and in its own name to do any of the
following while a Default exists, without notice to or the consent of Debtor:
     (i) to use the Intellectual Property or to grant or issue any exclusive or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act

 



--------------------------------------------------------------------------------



 



necessary for the Secured Party to assign, pledge, convey, or otherwise transfer
title in or dispose of the Intellectual Property to any other person or entity;
     (ii) to demand, sue for, collect, or receive, in the name of Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;
     (iii) to pay or discharge taxes, liens, or other encumbrances levied or
placed on or threatened against the Collateral;
     (iv) to notify post office authorities to change the address for delivery
of Debtor to an address designated by Secured Party and to receive, open, and
dispose of mail addressed to Debtor; and
     (v) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (D) to commence
and prosecute any suit, action, or proceeding at law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action, or proceeding brought against Debtor with respect to any Collateral;
(F) to settle, compromise, or adjust any suit, action, or proceeding described
above and, in connection therewith, to give such discharges or releases as
Secured Party may deem appropriate; (G) to exchange any of the Collateral for
other property upon any merger, consolidation, reorganization, recapitalization,
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Collateral with any committee, depositary, transfer agent,
registrar, or other designated agency upon such terms as Secured Party may
determine; (H) to add or release any guarantor, indorser, surety, or other party
to any of the Collateral; (I) to renew, extend, or otherwise change the terms
and conditions of any of the Collateral; (J) to endorse Debtor’s name on all
applications, documents, papers, and instruments necessary or desirable in order
for Secured Party to use or maintain any of the Intellectual Property; (K) to
make, settle, compromise or adjust any claims under or pertaining to any of the
Collateral (including claims under any policy of insurance); (L) to file on
behalf of Debtor any financing statements or continuation statements with
respect to the Security Interests created hereby, and to do any and all acts and
things to protect and preserve the Collateral, including, without limitation,
the protection and prosecution of all rights included in the Collateral; and
(M) to sell, transfer, pledge, convey, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Debtor’s expense, at any time, or from time to time,
all acts and things which Secured Party deems necessary to protect, preserve,
maintain, or realize upon the Collateral and Secured Party’s Security Interest
therein.

 



--------------------------------------------------------------------------------



 



This power of attorney is a power coupled with an interest and shall be
irrevocable unless or until all principal and interest payable under the Note
have been repaid in full. Secured Party shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges, and options
expressly or implicitly granted to Secured Party in this Security Agreement, and
shall not be liable for any failure to do so or any delay in doing so. Neither
Secured Party nor any person or entity designated by Secured Party shall be
liable for any act or omission or for any error of judgment or any mistake of
fact or law. This power of attorney is conferred on Secured Party solely to
protect, preserve, maintain, and realize upon its Security Interest in the
Collateral. Secured Party shall not be responsible for any decline in the value
of the Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve, or maintain any Lien given to
secure the Collateral.
     (f) Indemnification. Debtor hereby assumes all liability for the
Collateral, for the Security Interest, and for any use, possession, maintenance,
and management of, all or any of the Collateral, including, without limitation,
any transfer taxes arising as a result of, or in connection with, the
transactions contemplated herein, and agrees to assume liability for, and to
indemnify and hold Secured Party harmless from and against, any and all claims,
causes of action, or liability, for injuries to or deaths of persons or entities
and damage to property, howsoever arising from or incident to such use,
possession, maintenance, and management, whether such persons or entities be
agents or employees of Debtor or of third parties, or such damage be to property
of Debtor or of others; provided, however, that the indemnity set forth in this
Section 8(f) will not apply to any such claims, causes of action or liability
caused by the gross negligence or willful misconduct of Secured Party.
     9. MISCELLANEOUS.
          (a) Continuing Security Interest. This Security Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the Obligation is paid and performed in full; and
(ii) inure to the benefit of and be enforceable by Secured Party and its
successors, transferees, and assigns. Without limiting the generality of the
foregoing clause (ii), Secured Party may assign or otherwise transfer any of
their respective rights under this Security Agreement to any other person or
entity upon ten business days prior written notice to Debtor provided that the
assignee agrees to be bound by the terms and conditions of the Loan Documents.
To the extent of such assignment or transfer, such person or entity shall
thereupon become vested with all the rights and benefits in respect thereof
granted herein or otherwise to Secured Party. Upon payment in full of the
Obligation, Debtor shall be entitled to the return, upon its request and at its
expense, of (i) any confidential information provided to Secured Party or its
agents or assignees pursuant to the Loan Documents and (ii) such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof.
          (b) Term. Upon the full and final payment and performance of the
Obligation, this Security Agreement shall automatically terminate; provided that
no Collateral Obligor, if any, on any of the Collateral shall ever be obligated
to make inquiry as to the termination of this Security Agreement, but shall be
fully protected in making payment directly to Secured Party during a Default
until actual notice of such total payment of the Obligation is received by such
Collateral Obligor.
          (c) Actions Not Releases. The Security Interest and Debtor’s
obligations and Secured Party’s rights hereunder shall not be released,
diminished, impaired, or adversely affected by the occurrence of any one or more
of the following events: (i) the taking or accepting of any other security or
assurance for any or all of the Obligation; (ii) any release, surrender,
exchange, subordination, or loss of any security or assurance at any time
existing in connection with any or all of the Obligation; (iii) the modification
of, amendment to, or waiver of compliance with any terms of any of the other
Loan Documents without the notification or consent of Debtor, except as required
therein (the right to such notification or consent being herein specifically
waived by Debtor); (iv) the insolvency, bankruptcy, or

 



--------------------------------------------------------------------------------



 



lack of corporate or trust power of any party at any time liable for the payment
of any or all of the Obligation, whether now existing or hereafter occurring;
(v) any renewal, extension, or rearrangement of the payment of any or all of the
Obligation, either with or without notice to or consent of Debtor, or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Secured Party to Debtor; (vi) any neglect, delay, omission, failure, or
refusal of Secured Party to take or prosecute any action in connection with any
other agreement, document, guaranty, or instrument evidencing, securing, or
assuring the payment of all or any of the Obligation; (vii) any failure of
Secured Party to notify Debtor of any renewal, extension, or assignment of the
Obligation or any part thereof, or the release of any Collateral or other
security, or of any other action taken or refrained from being taken by Secured
Party against Debtor or any new agreement between or among Secured Party and
Debtor, it being understood that except as expressly provided herein or required
by law, Secured Party shall not be required to give Debtor any notice of any
kind under any circumstances whatsoever with respect to or in connection with
the Obligation, including, without limitation, notice of acceptance of this
Security Agreement or any Collateral ever delivered to or for the account of
Secured Party hereunder; (viii) the illegality, invalidity, or unenforceability
of all or any part of the Obligation against any party obligated with respect
thereto by reason of the fact that the Obligation, or the interest paid or
payable with respect thereto, exceeds the amount permitted by applicable laws,
the act of creating the Obligation, or any part thereof, is ultra vires, or the
officers, partners, or trustees creating same acted in excess of their
authority, or for any other reason; or (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable laws or for any other reason Secured Party is required to refund such
payment or pay the amount thereof to someone else.
          (d) Waivers. Except to the extent expressly otherwise provided herein
or in other Loan Documents and to the fullest extent permitted by applicable
laws, Debtor waives (i) any right to require Secured Party to proceed against
any other person or entity, to exhaust its rights in Collateral, or to pursue
any other right which Secured Party may have; (ii) with respect to the
Obligation, presentment and demand for payment, protest, notice of protest and
nonpayment, and notice of the intention to accelerate; and (iii) all rights of
marshaling in respect of any and all of the Collateral.
          (e) Financing Statement; Authorization. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto (without
the requirement for Debtor’s signature thereon) that (i) indicate the Collateral
(A) as all assets of Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of the state or such jurisdiction or whether such assets
are included in the Collateral hereunder, or (B) as being of an equal or lesser
scope or with greater detail, and (ii) contain any other information required by
Article 9 of the UCC of the state or such jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Company is an organization, the type of organization, and any
organization identification number issued to Debtor. Debtor agrees to furnish
any such information to Secured Party promptly upon request.
          (f) Amendments. This Security Agreement may be amended only by an
instrument in writing executed jointly by Debtor and Secured Party, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.
          (g) Multiple Counterparts. This Security Agreement has been executed
in a number of identical counterparts, each of which shall be deemed an original
for all purposes and all of which constitute, collectively, one agreement; but,
in making proof of this Security Agreement, it shall not be necessary to produce
or account for more than one such counterpart.

 



--------------------------------------------------------------------------------



 



          (h) Parties Bound; Assignment. This Security Agreement shall be
binding on Debtor and Debtor’s heirs, legal representatives, successors, and
assigns and shall inure to the benefit of Secured Party and Secured Party’s
successors and assigns; provided that Debtor may not, without the prior written
consent of Secured Party, assign any rights, duties, or obligations hereunder.
          (i) GOVERNING LAW. THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
EXCEPT TO THE EXTENT THE LAWS OF ANOTHER JURISDICTION GOVERN THE CREATION,
PERFECTION, VALIDITY, OR ENFORCEMENT OF LIENS UNDER THIS SECURITY AGREEMENT, AND
THE APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF AMERICA, SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS SECURITY
AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS.
Remainder of Page Intentionally Blank.
Signature Page to Follow.

 



--------------------------------------------------------------------------------



 



          EXECUTED as of the date first stated in this Security Agreement.

            DEBTOR:         IRVINE SENSORS CORPORATION
      By:   /c/ John J. Stuart, Jr.         Name:   John J. Stuart, Jr.       
Title:   Sr. Vice President & CFO     

         
 
  SECURED PARTY:      
 
  /c/ Timothy Looney
 
Timothy Looney    

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

DEBTOR INFORMATION AND LOCATION OF COLLATERAL

             
A.
  Exact Legal Name of Debtor:   Irvine Sensors Corporation  
B.
  Mailing Address of Debtor:   3001 Red Hill Avenue, Building 4, Suite 108 Costa
Mesa, California 92626  
C.
  Type of Entity:   Corporation  
D.
  Jurisdiction of Organization:   Delaware  
E.
  State Issued Organizational Identification Number:   2149404  
F.
  Location of Books and Records:   3001 Red Hill Avenue, Building 4, Suite 108
Costa Mesa, California 92626  
G.
  Location(s) of Collateral:   3001 Red Hill Avenue, Building 4, Suite 108 Costa
Mesa, California 92626  
 
      Certain of Debtor’s assets that are co-owned by Optics 1, Inc. pursuant to
that teaming agreement between Optics 1, Inc. and Debtor may be located at the
offices of Optics 1, Inc. located at 1050 Holt Avenue, Manchester, New Hampshire
03109.  
H.
  Jurisdiction(s) for Filing Financing Statements:   Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT B

A.   Registered Copyrights and Copyright Applications:       None   B.   Issued
Patents and Patent Applications:       Issued patents were sold in 2009 as
disclosed in the Irvine Sensors periodic disclosures. Patent Applications:

      USPTO     Serial #   Title
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
#
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
#
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]
[*********]
  [***********]

 

#   Recently filed, awaiting serial # assignment.   *   Confidential treatment
requested pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. In
accordance with Rule 24b-2, these confidential portions have been omitted from
this exhibit and filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



C.   Registered Trademarks and Trademark Applications:

Registered Trademarks:

      Registration #   Trademark
3302416
  NEO-STACK
3087338
  PMTV
3714810
  TOWHAWK

Trademark Applications:
None

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Address of Secured Party
4306 Savannah
Parker, TX 75002
Attn: Timothy Looney

 